              Case 3:20-cv-05342-RSL Document 15 Filed 11/19/20 Page 1 of 1



 1

 2

 3

 4

 5
                                   UNITED STATES DISTRICT COURT
 6                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 7
      YUNKYUNG BAEK,
 8
                           Plaintiff,
 9                                                            NO. C20-5342RSL
                    vs.
10
      LUCKY TRANSPORT TOWING, et al.,                         ORDER OF DISMISSAL FOR
11
                                                              FAILURE TO PERFECT SERVICE OF
                           Defendants.                        SUMMONS AND COMPLAINT
12

13

14          This matter comes before the Court sua sponte. The complaint in this matter was filed on

15   January 13, 2019, in Pierce County District Court and was removed to U.S. District Court on

16   April 9, 2020. To date, plaintiff has failed to perfect service of the summons and complaint

17   upon defendant, Lucky Transport Towing, or to make a timely request for extension of the

18   service date, as required by Fed. R. Civ. P. 4(m). The Court having given Plaintiff notice of this

19   deficiency;

20          IT IS NOW, THEREFORE, ORDERED that this matter be DISMISSED without

21   prejudice.

22          DATED this 19th day of November, 2020.
23

24
                                               A
25                                             Robert S. Lasnik
                                               United States District Judge
26

27
     ORDER OF DISMISSAL FOR FAILURE TO PERFECT SERVICE OF SUMMONS AND
28   COMPLAINT-1
